In an action to recover damages for personal injuries, the defendants appeal: (1) from an order of the Supreme Court, Westchester County, dated August 11, 1960, which granted plaintiff’s motion, pursuant to rule 151 of the Rules of Civil Practice, for a preference in the trial of this action; (2) from an order of the same court, dated October 10, I960, which granted the defendants’ motion for reargument and on reargument adhered to the original decision. Order dated October 10,1960, affirmed, with $10 costs and disbursements. No opinion. Appeal from order dated August 11, 1960, dismissed, without costs. That order was superseded by the later order granting reargument. Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur.